UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 17-7293


JOHN GARVIN,

                   Plaintiff - Appellant,

            v.

SOUTH CAROLINA, STATE OF,

                   Defendant - Appellee.


                                     No. 17-7377


JOHN GARVIN,

                   Plaintiff - Appellant,

            v.

SOUTH CAROLINA, STATE OF,

                   Defendant - Appellee.


Appeals from the United States District Court for the District of South Carolina, at
Charleston. David C. Norton, District Judge. (2:17-cv-01605-DCN)


Submitted: March 13, 2018                                  Decided: March 16, 2018


Before NIEMEYER, KING, and WYNN, Circuit Judges.
Dismissed by unpublished per curiam opinion.


John Dwayne Garvin, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

          John Dwayne Garvin seeks to appeal the district court’s orders remanding his state

postconviction proceeding to the state court from which it was removed, denying his

motion to amend the notice of removal, and denying reconsideration of the remand order.

With certain exceptions not applicable here, “[a]n order remanding a case to the State

court from which it was removed is not reviewable on appeal or otherwise.” 28 U.S.C.

§ 1447(d) (2012). The Supreme Court has limited the scope of § 1447(d) to prohibiting

appellate review of remand orders based on a defect in the removal procedure or lack of

subject matter jurisdiction. Quackenbush v. Allstate Ins. Co., 517 U.S. 706, 711-12

(1996); see 28 U.S.C. § 1447(c) (2012). Here, the remand was based on lack of subject

matter jurisdiction. Accordingly, this court lacks jurisdiction to review the district court’s

orders.     We therefore dismiss the appeals.      Garvin’s motions to exceed the length

limitations for his informal brief, for a petition in error from judgment order for a writ of

error, and for alteration and amendment to petition for removal of state proceeding are

denied. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                DISMISSED




                                              3